COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS


 CHRISTINA DESHONE JACKSON,                               '
                                                                             No. 08-11-00123-CR
                                   Appellant,             '
                                                                                Appeal from the
 v.                                                       '
                                                                              371st District Court
 THE STATE OF TEXAS,                                      '
                                                                          of Tarrant County, Texas
                                                          '
                                   Appellee.
                                                          '                    (TC# 0947899D)



                                                  OPINION

         In a single issue, Christina Deshone Jackson, Appellant, complains that the trial court

committed error by failing to hold a separate punishment hearing after adjudicating her guilt. We

affirm.1

                                               BACKGROUND

         Pursuant to a plea bargain agreement, Appellant was placed on deferred-adjudication

community supervision for the state-jail offense of fraudulent possession of a controlled

substance/prescription. TEX. HEALTH & SAFETY CODE ANN. § 481.129(a) (West 2010).

Subsequently, the State filed a petition to proceed to adjudication alleging Appellant’s commission

of a new offense and non-compliance with community supervision terms and conditions. During

the hearing on the State’s petition to adjudicate, Appellant pleaded true to allegations that she had

failed to pay court costs, supervision fees, and fines as ordered, and pleaded not true to the

remaining allegations. Appellant testified regarding the allegations, asked that she be continued


         1
           As this case was transferred from our sister court in Fort Worth, we decide it in accordance with the
precedent of that court. TEX. R. APP. P. 41.3.
on community supervision, and asked that she not be sent to prison so that she could care for her

children. Appellant’s mother testified that she has cancer, that Appellant provided care for her,

and asked the trial court to permit Appellant to remain on community supervision.

       The trial court found the remaining allegations to be true, found Appellant had violated the

terms and conditions of her probation, and found her guilty of the offense of fraudulent possession

of a controlled substance by prescription. The trial court then asked, “Anything further in the

punishment phase?” Appellant’s counsel requested that the trial court continue Appellant on

community supervision, asked that the supervision be intensive, and then stated, “Nothing

further.” The trial court sentenced Appellant to eight years’ confinement.

                                           DISCUSSION

       To preserve a complaint for appellate review, a party must have presented to the trial court

a timely request, objection, or motion stating the specific grounds for the desired ruling if they are

not apparent from the context of the request, objection, or motion, and the trial court must have

ruled thereon, either expressly or implicitly, or the complaining party must have objected to the

trial court’s refusal to rule. TEX. R. APP. P. 33.1(a)(1), (2); see Mosley v. State, 983 S.W.2d 249,

265 (Tex.Crim.App. 1998) (op. on reh’g), cert. denied, 526 U.S. 1070, 119 S. Ct. 1466 (1999);

Mendez v. State, 138 S.W.3d 334, 341 (Tex.Crim.App. 2004). A punishment hearing that follows

a revocation of deferred adjudication and an adjudication of guilt is a statutory right that may be

waived. Vidaurri v. State, 49 S.W.3d 880, 886 (Tex.Crim.App. 2001). To avoid such forfeiture,

a defendant must complain at trial or in a motion for new trial. Id.; see Hardeman v. State, 1
S.W.3d 689, 690 (Tex.Crim.App. 1999).

       Appellant failed to lodge the requisite objection and obtain a ruling thereon regarding the


                                                  2
complaint he now raises on appeal. Consequently, Appellant has failed to preserve this complaint

for our consideration. TEX. R. APP. P. 33.1(a)(1), (2). Appellant’s issue is overruled.

                                        CONCLUSION

       The trial court’s judgment is affirmed.



                                             GUADALUPE RIVERA, Justice
February 6, 2013

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating

(Do Not Publish)




                                                  3